In a matrimonial action in which the parties were divorced by a judgment dated January 8, 1985, the plaintiff wife appeals from an order of the Supreme Court, Queens County (Glass, J.), dated May 28, 1986, which, inter alia, denied her motion to modify the divorce judgment to provide for the equitable distribution of certain property.
Ordered that the order is affirmed, without costs or disbursements.
The plaintiff sought to modify the divorce judgment to provide that she was entitled to sole ownership of the parties’ Connecticut real property and a distributive award of the defendant’s pension. The plaintiff, as the one seeking an interest in these assets, had the burden of establishing their value and her interest therein. However, we find that the plaintiff failed to present sufficient proof to the Referee at the inquest, to enable the court to make distributive awards with respect to these assets (see, Michalek v Michalek, 114 AD2d 655).
Accordingly, the plaintiff’s motion to modify the divorce judgment was properly denied. Lawrence, J. P., Fiber, Kunzeman and Sullivan, JJ., concur.